UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6491



JAMES MICHAEL RASNICK,

                                               Petitioner - Appellant,

          versus


DIRECTOR    OF     VIRGINIA     DEPARTMENT      OF
CORRECTIONS,

                                               Respondent -   Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-435-3)


Submitted:   July 22, 2005                   Decided:   August 11, 2005


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Michael Rasnick, Appellant Pro Se. Amy L. Marshall, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  James Michael Rasnick seeks to appeal the magistrate

judge’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).*            The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                     28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record      and     conclude     that   Rasnick   has   not   made    the   requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts       and    legal   contentions     are    adequately    presented     in   the

materials         before   the    court    and    argument    would   not    aid   the

decisional process.



                                                                            DISMISSED



        *
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).

                                          - 2 -